DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 20060034128 A1; hereinafter “Han”).

Regarding claim 14:  Han (FIG. 4-6; [0043-0051], particularly [0047, 0050]) teaches a nonvolatile memory device comprising:
     a memory including a first memory group (WL0-15 in FIG. 6) and a second memory group (WL16-31 in FIG. 6), the first

including a plurality of second word lines different from the first word lines; and
     processing circuitry (at least 130 in FIG. 4, for example) configured to,
          perform an erase operation by applying an erase voltage to the memory in
response to receiving an erase command for the memory (step S100 in FIG. 5), and
          apply a desired first read voltage (0V) to the first word lines and apply a desired
second read voltage (Vread) different from the desired first read voltage to the second word lines when performing an erase verify operation after the erase operation (FIG. 6, [0047-0051]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20060034128 A1; hereinafter “Han”).

Regarding claim 18:  Han  (FIG. 4-6; [0043-0051], particularly [0047, 0050]) teaches the device of claim 14, wherein threshold voltages of the first memory cells connected to one of the first word lines are equal in state of the second memory cells connected to one of the second word lines (since memory cells connected to the second word lines act as on-cells irrespective of their states (erased state or programmed state)), and memory cells connected to the first word lines act as on-cells (sufficiently erased memory cells, Vth <0V) according to their states then it is understood that some of the memory cells in the second group may be in the erased state while some of the cells in the first group may be in the erased state; hence, being in the same threshold voltage range that is below 0V).

     Since Han already teaches that some of the first memory cells may be in the erased state with threshold voltage below 0V and some of the second memory cells may be in the erased state with threshold voltage below 0V then it would have been obvious to one of ordinary skill in the art to have threshold voltages of the first memory cells connected to one of the first word lines be equal to threshold voltages of the second memory cells connected to one of the second word lines such as have an equal threshold voltage of -0.1V since such a condition meets or satisfies the statistical situation that Han has already disclosed, wherein some of the first and some of the second memory cells may be already sufficiently erased after the erase operation, wherein they have a threshold voltage below 0V.

.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Muchherla et al. (US 2016/0118143 A1).

Regarding claim 19:  Han (FIG. 4-6; [0043-0051]) teaches a nonvolatile memory device comprising: 
     
     the first memory block includes a plurality of first memory cells (cells connected to WL0-WL15 of a first block) and a plurality of first word lines (WL0-WL15) connected to the first memory cells, 
(S100 in FIG. 5) by applying a first erase voltage ([0008], 20V) to the first memory block based on a first erase command for the first memory block, and apply a desired first read voltage (0V in FIG. 6) to the plurality first word lines while performing a first erase verify operation (either S120 or S140 in FIG. 5; may be mapped to a first erase-verify operation; also see FIG. 6, wherein a respective reading voltage is used) after performing the first erase operation, the first memory block also comprises a plurality of second memory cells (cells connected to WL16-WL31 of the first block) and a plurality of second word lines (WL16-31) connected to the plurality of second memory cells.

Han does not specifically teach the following:
     a first memory chip including a first memory block and first processing circuitry; and  
     a second memory chip including a second memory block and second processing circuitry, wherein 
 and   
     the second processing circuitry is configured to perform a second erase operation by applying a second erase voltage to the second memory block based on a second erase command for the second memory block, and apply a desired second read voltage to the second word lines while performing a second erase verify operation after performing the second erase operation, and the desired first read voltage is different from the desired second read voltage.


  Muchherla ([0032]) teaches that a plurality of memory arrays may be on a single chip (die) or on multiple dies, and a controller can be on the same die or a different die than any or all of the memory devices.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Muchherla into the device and or method of Han in a manner such that the device would comprise first and second memory chips, wherein each memory chip would comprise the circuitry of Han such that the following would be provided:
     a first memory chip (a first chip comprising an instance of the circuitry of FIG. 4 of Han) including a first memory block (first instance of110) and first processing circuitry (a first instance of 130); and  
     a second memory chip (a second chip comprising another instance of the circuitry of FIG 4 of Han) including a second memory block (a second instance 110) and second processing circuitry (a second instance of 130), wherein 
 and   
     the second processing circuitry is configured to perform a second erase operation by applying a second erase voltage (a separate instance or application such as a pulse of 20V) to the second memory block based on a second erase command for the second memory block, and apply a desired second read voltage (Vread) to the second word lines while performing a second erase verify operation (either S120 or S140 in FIG. 5; may be mapped to a first erase-verify operation; also see FIG. 6, wherein a respective reading voltage is used) after performing the second erase operation, and the desired first read voltage (0V) is different from the desired second read voltage (Vread).
     The motivation to do so would have been to have two instances of the invention of Han, wherein each is on a separate chip.  It is quite common, and well known to one of ordinary skill in the art that multiple memory chips are used in a solid state drive or memory system, for example, wherein a memory block or array in each memory chip is erased in response to a respective erase command.

Allowable Subject Matter
Claim 1-13 allowed.

Claims 15-17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827